NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit


                                        2009-1360
                                 (Serial No. 76/679,535)




                          IN RE MI PUEBLO SAN JOSE, INC.




      Shirley L. Church, of San Diego, California, argued for appellant.

        Thomas V. Shaw, Associate Solicitor, Office of the Solicitor, United States Patent
and Trademark Office, of Alexandria, Virginia, argued for the Director of the United
States Patent and Trademark Office. With him on the brief were Raymond T. Chen,
Solicitor, and Christina J. Hieber, Associate Solicitor.

Appealed from: United States Patent and Trademark Office
               Trademark Trial and Appeal Board
                      NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit

                                     2009-1360
                              (Serial No. 76/679,535)



                        IN RE MI PUEBLO SAN JOSE, INC.




                                  Judgment


ON APPEAL from the       United States Patent and Trademark Office, Trademark Trial
and Appeal Board

in CASE NO(S).           76/679,535

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (MICHEL, Chief Judge, PROST and MOORE, Circuit Judges).

                         AFFIRMED. See Fed. Cir. R. 36.


                                          ENTERED BY ORDER OF THE COURT




DATED     February 17, 2010                 /s/ Jan Horbaly
                                          Jan Horbaly, Clerk